HALL, Justice:
This is an appeal from a conviction by a jury of the crime of forgery. The facts are not in dispute and the case only involves a matter of law.
One Moore falsely reported to his bank that his check book had been, lost. Then he gave the check book, containing blank checks, to the defendant with directions to forge his name, cash the checks and they would split the goods, wares, merchandise and cash obtained thereby. This the defendant did for about three weeks until he was arrested and charged with the crime of forgery.
Ordinarily in proving the crime of forgery the state must show that the defendant not only used the name of another, but must also show that he did so without any authority so to do. In the case of State v. Jones1 this Court said:
It is not forgery for one to write another’s name with authority. 2 Bishop’s Cr. Law 441, § 572. Eberhardt testified the signature was not in his handwriting, but he did not say that he had not authorized another to sign it for him. Nor is his testimony such that it can be fairly inferred therefrom that such authority was not given.
Our statute2 has been amended so that it now reads so far as material thus:
(1) A person is guilty of forgery if, with purpose to defraud anyone, or with knowledge that he is facilitating a fraud to be perpetrated by anyone, he:
(a) Alters any writing of another without his authority or utters any such altered writing; or
(b) Makes, completes, executes, authenticates, issues, transfers, publishes, or utters any writing so that the writing or the making, completion, execution, authentication, issuance, transference, publication or utterance purports to be the act of another, whether the person is existent or nonexistent, or purports to have been executed at a time or place or *1318in a numbered sequence other than was in fact the case, or to be a copy of an original when no such original existed. [Emphasis added.]
The statute now provides that if one alters any writing of another he must do so without authority before forgery is made out. It also provides for forgery if he makes any writing which purports to be the act of another if it is done with a purpose to defraud anyone. The uncontested facts of this case show that the defendant did make a writing which purported to be the act of Moore and at the time he did so he (and Moore) had the intent to defraud others. The defendant was charged with forgery and convicted under the provisions of subsection (b) of the statute set out above.
His guilt was established by the admitted facts and the judgment should be, and it is hereby affirmed.
CROCKETT, C. J., and STEWART, J., concur.

. 81 Utah 503, 20 P.2d 614 (1933). See also: State v. Fitzgerald, 186 Or. 301, 205 P.2d 549 (1949); People v. Lundin, 117 Cal. 124, 48 P. 1024 (1897); State v. Swan, 60 Kan. 461, 56 P. 750 (1899).


. U.C.A., 1953, 76-6-501.